Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 1 of 19        PageID #: 242



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

 JOSHUA DICKINSON,                           )
                                             )
            Plaintiff,                       )
                                             )
 v.                                          )
                                             )
 MOBILE COUNTY, ALABAMA;                     )
 MOBILE COUNTY SHERIFF SAM                   ) CASE NO. 1:19-cv-00706-JB-B
 COCHRAN; MOBILE COUNTY                      )
 METRO JAIL WARDEN NOAH                      )
 PRICE “TREY” OLIVER, III;                   )
 and JOHN DOE ##1-10,                        )        JURY DEMAND
                                             )
            Defendants.                      )

             PLAINTIFF’S RESPONSE TO THE MOTIONS
          TO DISMISS OF DEFENDANTS COCHRAN, OLIVER,
                 AND MOBILE COUNTY, ALABAMA

      Plaintiff responds as follows to the motions to dismiss filed by defendants:

                                INTRODUCTION

      When plaintiff Joshua Dickinson (Joshua) was booked into the Mobile County

Metro Jail (MCMJ) on January 9, 2018, he was a first-time arrestee charged with a

minor, non-violent offense, who was suffering from a mental breakdown that

rendered him vulnerable to other inmates. [Second Amended Complaint ¶¶11-15,

PageID.141] Nevertheless, the following morning, detention officers placed Joshua

Brown (Brown), an inmate with a long history of violence at the jail and otherwise,

including a murder conviction, who was in a violent fit at the time, into Joshua’s
                                         1
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 2 of 19         PageID #: 243



cell. Brown promptly assaulted Joshua with a knife he had somehow secreted into

his cell. [Second Amended Complaint ¶¶18-30, PageID.142-43]

      The assault occurred not only because of the deliberate indifference of jail

personnel working the morning of January 10, 2018, but also because of the

deliberate indifference of Cochran and Oliver and Mobile County policymakers,

who had been on notice since at least 2009 of systemic issues leading to avoidable

incidents of inmate-on-inmate violence, yet failed to act. [Second Amended

Complaint ¶¶51-63, PageID.146-48]

      Accordingly, defendants’ motions to dismiss are due to be denied.

                                      FACTS

      Regarding the deliberate indifference of Cochran and Oliver and Mobile

County policymakers, plaintiff alleged as follows:

      45. The county commission is charged with maintaining jails and each
      county is required to maintain a jail of sufficient size and strength to secure
      the prisoners. Ala. Code (1975) §§ 11-14-10, 11-14-13. The counties’ duties
      to “maintain a jail” under Ala. Code (1975) § 11-14-10 requires that it keep
      the “jail and all equipment therein in a state of repair and to preserve it from
      failure or decline.” Keeton v. Fayette County, 558 So.2d 884, 886 (Ala. 1989).
      The Alabama Code provides for the counties to remain informed about
      conditions in the jails. The county commission has the authority to inspect the
      jail without notice to the sheriff. Ala. Code § 11-14-22 (1989).
      46. Despite Joshua’s vulnerability and lack of a serious criminal history,
      Joshua was housed with violent inmates, including a convicted murder
      currently in a fit of rage and violence, Joshua Brown, who on or about January
      11, 2018, brutally attacked plaintiff, including stabbing him multiple times.

                                          2
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 3 of 19       PageID #: 244



      47. During the news coverage of the attack upon Joshua, Trey Oliver, the
      Warden of MCMJ, stated that a contributing cause for the assault on Joshua
      with a knife was inadequate physical space for inmates being processed into
      MCMJ, a problem of which the Mobile County Commission had been aware
      for years.
      48. The physical plant of MCMJ is so inadequately built and/or maintained
      that adequate searches cannot not be made of the incoming inmates.
      49. The failure of the Mobile County Commission to correct this facility
      problem was a proximate cause of Brown’s attack on Joshua with a knife.
      50. The more fundamental problems, however, are that MCMJ is housing
      more inmates than it can safely and that Cochran and Oliver, acting with
      deliberate indifference, have failed to adequately implement a proper
      classification system and take other measures to reduce inmate-on-inmate
      violence, failures that have been exacerbated by the overcrowding situation.
      51. As a 2009 U.S. Department of Justice letter to Cochran stated, “[a]
      meaningful classification system is even more important in crowded facilities
      like MCMJ.”
      52.   At that time MCMJ averaged 1,000 to 1,300 inmates monthly.
      53. The 2009 DOJ letter described this population level as rendering
      MCMJ “dangerously overcrowded.”
      54.   Currently, MCMJ routinely houses over 1500 inmates.
      55. That MCMJ is “dangerously overcrowded” has been known to the
      county’s policymakers (and to Cochran and Oliver) for many years (well prior
      to the 2009 DOJ letter).
      56. The County’s policymakers and Cochran and Oliver have long
      recognized that the current MCMJ facilities are inadequate to safely house the
      inmate population.
      57. Nevertheless, neither the County nor Cochran and Oliver have taken
      adequate steps to address the extreme housing crisis at MCMJ.
      58. The 2009 DOJ letter also put Cochran and Oliver on notice regarding
      the inadequacy of MCMJ’s classification system and an ongoing problem
      with inmate-on-inmate violence.
      59. Despite being on notice that MCMJ lacked “a meaningful classification
      system” and suffered from an ongoing inmate-on-inmate violence problem,
      Cochran and Oliver, acting with deliberate indifference, have failed and
                                         3
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 4 of 19         PageID #: 245



      refused to implement an appropriate classification system and to take
      adequate measures to reduce violence (such as increasing shakedowns for
      contraband, including weapons).
      60. Further, from the 2009 DOJ letter and otherwise, Cochran and Oliver
      were on notice of a need to train correctional officers regarding the
      classification of inmates.
      61. Currently, inmates are routinely housed without regard to their level of
      dangerousness.
      62. The failure to implement a proper classification system and take other
      measures to control inmate-on-inmate violence are policies and customs of
      Cochran and Oliver and directly led to the assault on Joshua by Brown.
      63. Even after the assault on Brown, Cochran and Oliver have failed and
      refused to take the necessary steps to keep inmates safe. Acting with deliberate
      indifference, they failed and refused to implement a proper classification
      system, take other steps to reduce inmate-on-inmate violence, and adequately
      train correctional officers regarding classification issues.
      64. On February 3, 2012, police officer Steven Green was stabbed and
      killed by arrestee Lawrence Wallace Jr. in the sally port of MCMJ.
      65. On January 30, 2018, shortly after the assault on Joshua, another inmate
      was stabbed by an inmate, Greg Hackett, after being housed at MCMJ for two
      weeks.
      66. As recently as August 24, 2019, an inmate arrested on a ticket and
      minor drug charges was housed with a murderer, who stabbed him with a foot-
      long “shank” when the inmate refused to yield his bunk to the murderer.
      67. Over the years leading up to Joshua’s stabbing, inmates have been
      routinely stabbed or otherwise injured by weapons used by other inmates at
      MCMJ.
      68. For many years, MCMJ has been routinely housing far more inmates
      than it safely could.
      69. Because of the limitations of the facilities, MCMJ personnel are limited
      in their ability to protect non-violent inmates from dangerous inmates.
      70. These limitations were known to Defendants for an extended period.
      Nevertheless, with deliberate indifference, Defendants have not addressed the
      problems.


                                          4
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 5 of 19           PageID #: 246



      71. Long before the assault, Cochran, Oliver, and others, were aware that
      assaults were a serious problem. Defendants Cochran and Oliver, acting with
      deliberate indifference, routinely housed dangerous inmates in crowded
      conditions with non-violent inmates like Joshua.
      72. Defendants Cochran and Oliver, acting with deliberate indifference,
      established an unreasonable and longstanding policy of not identifying and
      segregating inmates known or likely to be perpetrators of assaults.
      73. The MCMJ was both dangerously overcrowded and dangerously
      understaffed at the time plaintiff was attacked, putting inmates such as Joshua
      at substantial risk of harm.
      74. Nevertheless, defendants Cochran and Oliver failed to promulgate,
      implement, and enforce adequate policies, procedures, and practices
      necessary to adequately supervise and monitor the housing units to maintain
      the safety of inmates therein.
[Second Amended Complaint ¶¶ 45-74, PageID.145-50]

                                    ARGUMENT

      A. Plaintiff is Not Required to Prove His Case in the Complaint, Only to
         Allege a Facially Plausible Claim.

      At the motion to dismiss stage, a plaintiff is not required to prove his or her

case. Rather, a plaintiff is only required to allege a facially plausible claim. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint need not

include “detailed factual allegations,” though it must set forth “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1974

(2007). Of course, on a motion to dismiss, the Court must accept plaintiff’s
                                           5
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 6 of 19           PageID #: 247



allegations as true and draw all reasonable inferences in plaintiff’s favor. Garfield v.

NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006).

      In a decision reversing a district court’s dismissal of the plaintiff’s supervisory

liability claim, the Eleventh Circuit summarized the standard as follows:

             To survive a motion to dismiss, Mr. Lane’s complaint
             must have set out facts sufficient to “raise a right to relief
             above the speculative level.” Bell Atlantic Corp. v.
             Twombly, 550 U.S. 544, 555 (2007). This means he must
             have alleged “factual content that allow[ed] the court to
             draw the reasonable inference that the defendant[s] [were]
             liable for the misconduct.” Ashcroft v. Iqbal, 556 U.S. 662,
             678 (2009). The allegations must be plausible, but
             plausibility is not probability. See id.
Lane v. Philbin, 835 F.3d 1302, 1305 (11th Cir. 2016)

      B. Plaintiff Has Plausibly Alleged a Supervisory Liability Claim Against
         Cochran and Oliver.
      The Eighth (or here, the Fourteenth) Amendment imposes a duty on officials

“to protect prisoners from violence at the hands of other prisoners.” Farmer v.

Brennan, 511 U.S. 825, 833 (1994); see also Zatler v. Wainwright, 802 F.2d 397,

400 (11th Cir. 1986) (“[I]t is well settled that a prison inmate has a constitutional

right to be protected . . . from physical assault by other inmates.”). “A prison official

violates the Eighth Amendment when he actually (subjectively) knows that an

inmate is facing a substantial risk of serious harm, yet disregards that known risk by

failing to respond to it in an (objectively) reasonable manner.” Rodriguez v.

Secretary for the Department of Corrections, 508 F.3d 611, 617 (11th Cir. 2007)

                                           6
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 7 of 19                                     PageID #: 248



(citing Farmer, 511 U.S. at 829, 837, 844; Lane v. Philbin, 835 F.3d 1302 (11th Cir.

2016); Cottone v. Jenne, 326 F.3d 1352, 1358 (11th Cir. 2003); Hale v. Tallapoosa

County, 50 F.3d 1579, 1582–83 (11th Cir.1995)).

         To state an Eighth (Fourtheenth) Amendment1 claim of deliberate

indifference, Joshua must allege facts sufficient to show “(1) a substantial risk of

serious harm; (2) the defendants’ deliberate indifference to that risk; and (3)

causation.” Lane, 835 F.3d at 1307 (quoting Hale v. Tallapoosa County, 50 F.3d

1579, 1582 (11th Cir. 1995)).

         Regarding the subjective knowledge element, Joshua is only required to

“allege[] sufficient facts . . . to make it plausible that the defendants had knowledge

of the substantial risk of serious harm he faced.” Id. A plaintiff is not required to

allege that jail officials “knew of, participated in, encouraged, or witnessed a

particular assault to defeat qualified immunity” or that jail officials were aware that

the plaintiff was at risk from the particular inmate who committed the assault. Q.F.

v. Daniel, 768 Fed. Appx. 936, 946 (11th Cir. 2019). Rather, it is sufficient for




1
 The Supreme Court has held that an objective standard governs excessive force claims asserted by pretrial
detainees. Kingsley v. Hendrickson, 135 S.Ct. 2446 (2015). It is plaintiff’s position that Kingsley fatally undermines
the reasoning and holdings of prior case law applying Eighth Amendment standards to pretrial detainees like
plaintiff. The Eleventh Circuit, nevertheless, has continued to apply Eighth Amendment standards outside of the
specific context addressed in Kingsley (officer assaults on inmates). See Dang by and through Dang v. Sheriff,
Seminole County Florida, 856 F.3d 842, 850 n.1 (11th Cir. 2017) (medical care). Plaintiff reserves the right to seek a
change in the law on appeal.

                                                          7
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 8 of 19         PageID #: 249



plaintiff to allege knowledge of “an excessive risk of inmate-on-inmate violence at

a jail.” Harrison v. Culver, 746 F.3d 1288, 1299 (11th Cir. 2014).

      “Inference from circumstantial evidence, however, can be used to show that a

prison official possessed the necessary knowledge.” Lane, 835 F.3d at 1308 (quoting

Caldwell v. Warden SCI Talledega, 748 F.3d 1090, 1099 (11th Cir. 2014)).

      There are two types of risks of which a supervisory defendant can be

subjectively aware: general threats posed by the jail environment known to the

defendant and specific threats where official is placed on knowledge that someone

intended to harm the inmate. Marbury v. Warden, 936 F.3d 1227, 1233 (11th Cir.

2019).

      We have held that a generalized risk of violence from a prison
      population could support a claim of deliberate indifference to a
      substantial risk of serious harm, the plaintiff has pointed to
      specific features of a facility or its population rendering it
      particularly violent. This evidence has included pervasive
      staffing and logistical issues rendering prison officials unable to
      address near-constant violence,20 [fn 20: See, e.g., Lane, 835 F.3d
      at 1307-08 (finding allegations that only one officer supervised
      two separate dorms, that inmates regularly brought back
      weapons from their work detail and fashioned them from prison
      materials, and that officials did not confiscate weapons
      sufficient); Hale, 50 F.3d at 1582–83 (finding potential
      awareness of a substantial risk of serious harm where a defendant
      was aware that a prison had severe overcrowding problems and
      the plaintiff presented evidence that “inmate-on-inmate violence
      occurred regularly when the jail was overcrowded”)] tensions
      between different subsets of a prison population,21 [fn 21: See
      Lane, 835 F.3d at 1307-08 (finding potential awareness of a
      substantial risk of serious harm where a plaintiff alleged that a

                                          8
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 9 of 19           PageID #: 250



      particular prison building was composed of 90% gang members,
      it was common for the non-gang-affiliate inmates or non-Muslim
      inmates to be robbed or stabbed, and the prison had inadequate
      supervision to prevent inmates from making homemade
      weapons)) and unique risks posed by individual prisoners or
      groups of prisoners due to characteristics like mental illness.22
      [fn 22: See Cottone v. Jenne, 326 F.3d 1352, 1355-56, 1358-59
      (11th Cir. 2003) (finding potential awareness of a substantial risk
      of serious harm where mentally ill inmates were separated from
      the general population but kept in unlocked cells where they
      could interact with each other, and guards were aware of a
      particular prisoner’s history of violent schizophrenic outbursts).]
Id. at 1235.

      [I]t is settled that “a prison official [cannot] escape liability for
      deliberate indifference by showing that ... he did not know that
      the complainant was especially likely to be assaulted by the
      specific prisoner who eventually committed the assault,” as long
      as the official was otherwise aware that the victim faced a
      substantial risk of serious harm.24 [fn 24: Rodriguez, 508 F.3d at
      619 (quoting Farmer, 511 U.S. at 843, 114 S.Ct. 1970)
      (alterations in original).]
Id. at 1236.

      To be clear, Marbury was not required to identify the person who
      was threatening him by name, or even necessarily to give the
      defendants advance notice of a potential attack, so long as other
      facts put the defendants on notice that he faced a substantial risk
      of serious harm. It may be possible for a general threat of inmate-
      on-inmate violence in a prison to bolster an otherwise
      insufficient unspecified threat of harm.
Id. at 1237 (footnotes omitted).

      The attack on an inmate by a cellmate in Cottone v. Jenne, 326 F.3d 1352

(11th Cir. 2003), involved an analogous fact situation. In Cottone, the mental

condition of both the victim and the attacker placed the guards on notice of the risks
                                           9
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 10 of 19         PageID #: 251



to the victim and the potential outcomes if the inmates were not properly classified

and monitored. Cottone was involuntarily transported to a hospital for observation

and then placed in Broward County Jail Unit 1, which housed mentally ill inmates.

Id. at 1355. The facility was under a consent decree for requirements for

classification, monitoring, use of force, and medical care to ameliorate

unconstitutional conditions of confinement. Id. at 1355.

      The attacker, like Brown, had been detained on numerous occasions “due to

his violent tendencies” and history of schizophrenia. While in the booking area of

the jail he acted violently. A staff psychiatrist placed him in Unit 1 with Cottone and

another inmate. Six days later, they found Cottone had been strangled by the violent

cell mate. Id. at 1356. The guards’ motion to dismiss was denied as it was found they

had the requisite subjective knowledge of a substantial risk of serious harm to

Cottone. Id. at 1358.

      As for claims against the warden, the Cottone court stated the standards for

supervisor liability. Id. at 1360. Even though plaintiff did not allege that the

supervisor “personally participated in the unconstitutional conduct,” it was alleged

that the jail management was on notice of the widespread unconstitutional conduct

by means of the consent decree. Id. at 1360-1361. The Court interpreted the consent

decree as a factor that could provide the subjective knowledge of the substantial risk

to an individual inmate (although in Cottone the Court found that supervisors

                                          10
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 11 of 19         PageID #: 252



complied with the decree and thus they escaped liability for Cottone’s death). Id. at

1361.

        Like Cottone’s consent decree, the 2009 DOJ letter to Sherriff Cochran placed

him on notice of specific problems with the jail’s classification, overcrowding,

inadequate training, and other deficiencies which embodied the substantial risks that

in fact led to Joshuas injuries.

        The motion to dismiss of defendants Cochran and Oliver argues that plaintiff’s

allegations fail to establish the requisite subjective knowledge of an excessive risk

to inmate safety. First, they complain that plaintiff does not include “more detail”

regarding a TV interview Oliver gave about plaintiff’s assault or regarding a 2009

DOJ letter and argue these cannot be used to show they were on notice of an

excessive risk. [PageID.159] This is a motion to dismiss, however, not a motion for

summary judgment, and “[t]he plaintiff is the master of the complaint.” United States

v. Jones, 125 F.3d 1418, 1428 (11th Cir. 1997)).

        More fundamentally, defendants’ quibbles about how plaintiff’s complaint is

drafted cannot change the fact that the DOJ letter from which plaintiff quotes

provides ample notice of an excessive risk of inmate-on-inmate violence.

Defendants certainly have a copy of the DOJ letter (one is also available online

https://www.justice.gov/sites/default/files/crt/legacy/2010/12/15/MCMJ_findlet



                                          11
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 12 of 19         PageID #: 253



_01-15-09.pdf). Presumably defendants do not file it with the Court or submit

counter-quotations from it because plaintiff has accurately stated facts from it.

      And those facts are devastating for defendants. The 2009 DOJ letter

specifically identified an ongoing inmate-on-inmate violence problem and

specifically related that problem to 1) overcrowding, which is worse by hundreds of

inmates today, and 2) the lack of a classification system to separate violent from

non-violent inmates at the jail. [Second Amended Complaint ¶¶51-60, PageID.146-

48] The following is just one example of the written findings DOJ provided to

Sheriff Cochran and Mobile County:

             Specifically, our review revealed that [the jail] failed to: take adequate
      measures to limit the introduction of contraband [including “shanks”] into
      the facilities; classify inmates appropriately based on their anticipated in-
      custody behavior; and supervise inmates adequately. Such failures
      significantly increase the risk of violence, placing both inmates and staff at
      risk of serious harm. The security, supervision, and protection from harm
      deficiencies at [the jail] were exacerbated by a lack of adequate policies,
      procedures, training, and staffing. (p.30)


      Cochran and Oliver also complain that plaintiff has failed to identify a

sufficient number of specific inmate-on-inmate assaults (only 2 in addition to

plaintiff’s own). [PageID.159-60] Plaintiff, however, has alleged ongoing issues

with inmate-on-inmate violence, including stabbings. [Second Amended Complaint

¶¶67, 71 PageID.149], and there is no requirement that plaintiff provide such details,

Lane, 835 F.3d at 1307 (relying upon plaintiff’s allegation of “numerous stabbings

                                          12
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 13 of 19           PageID #: 254



and beatings”); Danley v. Allen, 540 F.3d 1298, 1315 (11th Cir. 2008) (accepting

plaintiff’s allegation, unsupported by any specific incidents other than the plaintiff’s,

that “the jailers at the Lauderdale Detention Center ‘regularly used pepper spray

excessively as a means of punishment and not for legitimate reasons.’”). Moreover,

as Judge Marks in the Middle District recently held, leeway should be allowed in

pleading when the information necessary to prove the case is in the exclusive control

of the defendant, as specific inmate assault details would be. See Robinson v.

Alexander City, et al., 3:18-cv-156-ECM[WO], Doc. 23 [Ex. A, PageID.88-99].

      Evidence similar to plaintiff’s allegations was found sufficient to deny

summary judgment in Hale, which, like this case, involved a county jail that was

overcrowded and lacked a classification system. The Court found that “Hale’s

evidence [was] sufficient to support a reasonable jury determination that the

excessive risk of violence flowed from an atmosphere of deliberate indifference

reflected in [the sheriff’s] failure to classify or segregate violent from non-violent

inmates, assign inmates to cells or beds, adequately train the jailers, and adequately

supervise and monitor the inmates.” 50 F.3d at 1584-85.

      While the Eleventh Circuit has made clear that Hale should not be treated as

“the proverbial ‘floor’ of liability,” Purcell ex rel. Estate of Morgan v. Toombs

County, Ga., 400 F.3d 1313 (11th Cir. 2005), plaintiff’s allegations are close enough

to the evidence in Hale to make clear that plaintiff has alleged a plausible

                                           13
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 14 of 19         PageID #: 255



supervisory liability claim. Plaintiff has alleged that defendants currently operate a

“dangerously overcrowded” jail that has an ongoing inmate-on-inmate violence

problem without any inmate classification system despite these systemic issues

being pointed out by the U.S. Department of Justice years earlier. See Q.F., 768 Fed.

Appx. 946 (in affirming denial of motion to dismiss by district court, citing DOJ

memo of understanding which, “although not in force at the time of the alleged

constitutional violations, informed the defendants that Eastman was understaffed

and that high inmate-to-guard rations increase the risk of inmate-on-inmate

violence”).

      Because plaintiff has plausibly alleged “that the defendants subjectively knew

that [Joshua] faced a substantial risk of assault by another inmate and unreasonably

disregarded that known risk,” “[a]t the Rule 12(b)(6) stage, the defendants are not

entitled to qualified immunity.” Q.F., 768 Fed. Appx. at 947.

      C. Plaintiff Has Plausibly Alleged a Failure-to-Train Claim Against
         Cochran and Oliver.
      The standard for a failure-to-train claim is essentially the same as the

supervisory liability claim. Unless the need for training is obvious, a plaintiff must

plead facts showing notice of a need for training by a pattern of abuse, deliberate

indifference to the need for training, and causation. See Gold v. City of Miami, 151

F.3d 1346, 1351 (11th Cir. 1998). For the same reasons plaintiff has stated a failure-

to-protect supervisory liability claim based on the lack of a classification system, he

                                          14
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 15 of 19            PageID #: 256



has stated a plausible failure to train claim based on Cochran’s and Oliver’s failure

to train detention officers to classify inmates so that violent inmates are separated

from non-violent ones like Joshua.

      D. Plaintiff Has Plausibly Alleged a Claim Against Mobile County in a
         Complaint that Complies with the Federal Rules.
      A county which is aware of dangerous conditions to an inmate will have

violated that inmate’s rights “if its failure to maintain the Jail constituted deliberate

indifference.” Marsh v Butler County, 268 F.3d 1014, 1027 (11th Cir. 2011) (en

banc). In Moore v. Morgan, 922 F.2d 1553 (11th Cir. 1991), the Eleventh Circuit

favorably addressed a plaintiff’s claim based on the failure of an Alabama county to

build an adequate facility for the inmate population:

      In this case, faced with the duty of maintaining the county jail,
      Chambers County failed to satisfy its constitutional
      responsibility. In 1982, when the Chambers County jail began to
      become overcrowded, the sheriff and the county commissioners
      discussed ways to solve the space problem. The county
      authorized a study to explore the possibility of constructing a
      new jail, but took no action at that time. In August, 1986, the
      sheriff again approached the county commission and requested
      that the county take action on funding a new jail. The
      commissioners authorized a straw vote to be placed on the
      November 5, 1986 ballot. By this vote, the citizens chose to
      construct a new jail and to finance it through the use of a one-
      cent sales tax. The commissioners then asked the state legislative
      delegation to introduce legislation for a binding referendum on
      the jail and the new jail funding issue, but the delegation did not
      do so. The Chambers County legislative delegation informed the
      county commission that it would not introduce any legislation
      authorizing the county to levy a new tax unless the voters
      approved it in advance by referendum. On March 8, 1988, by

                                           15
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 16 of 19              PageID #: 257



      referendum, the voters overwhelmingly rejected the proposal to
      levy a tax to build a new jail.
      After Moore brought this case against the county, however, the
      commissioners bought a facility to house 25 inmates, authorized
      the hiring of 4 jailers, and by cutting funding from other county
      agencies provided funds to construct a new jail facility with 100
      to 200 beds. Construction of a new jail was ultimately financed
      by a bond issue to be retired by legislatively-enacted tangible
      personal property rental taxes, excise taxes, and assessments to
      costs in criminal court cases. The ways in which the
      commissioners actually obtained the money to finance the
      necessary jail improvements, when put under the threat of
      litigation, provides compelling evidence of the fact that the
      commissioners could have taken steps to improve the jail at a
      much earlier date. The commissioners’ policy of delayed action,
      and the unconstitutional conditions in the jail that resulted, render
      the commissioners liable in their official capacities, and
      consequently the county, liable. Monell, 436 U.S. 658 (1978).
Id. at 1556-57 (footnote omitted).

      Here, plaintiff has alleged a dangerous housing crisis, a housing crisis that was

ignored by county policymakers. [Second Amended Complaint ¶¶52-57, 68-70,

PageID.146-47, 149] County policymakers, by 2009 at the latest, were aware that

the jail was “dangerously overcrowded,” that the MCMJ’s lack of space for the

inmate population limited the ability of jail personnel to keep dangerous inmates like

Brown separate from vulnerable inmates like Joshua. Today, the jail is hundreds of

additional inmates more overcrowded. Further, during the news coverage of the

attack upon Joshua, Warden Oliver stated that a contributing cause for the assault on

Joshua with a knife was inadequate physical space for inmates being processed into

MCMJ, of which the Mobile County Commission had been aware for years. Thus,

                                          16
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 17 of 19          PageID #: 258



plaintiff has plausibly alleged that county policymakers, acting with deliberate

indifference, have failed to take steps to do the primary thing within their power—

provide a facility that can safely house the inmate population. Accordingly, plaintiff

has stated a claim against Mobile County.

      Mobile County also calls plaintiff’s complaint a shotgun pleading. Plaintiff’s

complaint, however, is not just a series of legal counts, as in the shotgun pleading

model. Rather, plaintiff’s second amended complaint is built upon the firm

foundation of a detailed factual section that makes crystal clear who did what and

why each defendant is liable. As a Northern District Judge explained,

      So-called “shotgun” pleadings violate either Federal Rule of Civil Procedure
      8(a)(2)–which requires “a short and plain statement of the claim showing that
      the pleader is entitled to relief” by “fail[ing] to one degree or another . . . to
      give the defendants adequate notice of the claims against them and the
      grounds upon which each claim rests,” Weiland v. Palm Beach Sheriff’s
      Department, 792 F.3d 1313, 1323 (11th Cir. 2015) (alterations supplied)–or
      the requirement of Rule 10(b) that discrete claims should be pled in separate
      counts. See Anderson v. District Broad of Trustees, 77 F.3d 364, 366-67 (11th
      Cir. 1996).
Roney v. City of Huntsville, Alabama, No. 5:18-CV-1482-CLS, 2018 WL 6326483,

at *2 (N.D. Ala. Dec. 4, 2018). Plaintiff’s second amended complaint, to the

contrary, is specific regarding the conduct of each defendant (or similarly-situated

group of defendants) and does not just lump all defendants and all conduct together.




                                          17
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 18 of 19     PageID #: 259



                             RELIEF REQUESTED

      For the above-stated reasons, the Court should deny defendants’ motions to

dismiss.

      Respectfully submitted this 30th day of December, 2019.

                                     s/ Henry Brewster
                                     Henry Brewster (BREWH7737)
                                     HENRY BREWSTER, LLC
                                     205 North Conception Street
                                     Mobile, Alabama 36602
                                     Tel: 251-338-0630
                                     Email: hbrewster@brewsterlaw.net

                                     s/ Henry F. (Hank) Sherrod III
                                     Henry F. (Hank) Sherrod III (SHERH1200)
                                     HENRY F. SHERROD III, P.C.
                                     119 South Court Street
                                     Florence, Alabama 35630
                                     Phone: 256-764-4141
                                     Fax: 877-684-0802
                                     Email: hank@alcivilrights.com

                                     ATTORNEYS FOR PLAINTIFF




                                       18
Case 1:19-cv-00706-JB-B Document 49 Filed 12/30/19 Page 19 of 19        PageID #: 260



                        CERTIFICATE OF SERVICE

      I certify that on the 30th day of December, 2019, the foregoing document

was filed using CM/ECF system, which will send notice to all parties:


      Jay M. Ross
      Jay.ross@arlaw.com

      Neal C. Townsend
      Neal.townsend@arlaw.com

      K. Paul Carbo, Jr.
      Paul.carbo@atchisonlaw.com

      Michael M. Linder, Jr.
      Michael.linder@atchisonlaw.com

                                      /s/Henry Brewster




                                        19
